Citation Nr: 0609190	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-08 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
right shoulder injury, with torn rotator cuff, secondary to 
the service-connected residuals of a left knee fracture.

2.	Entitlement to service connection for the residuals of a 
right biceps injury, also secondary to the service-connected 
residuals of a left knee fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1953.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania - which denied the veteran's claims for service 
connection for residuals of a right shoulder injury, with 
torn rotator cuff, and for residuals of a right biceps 
injury, both claimed as secondary to the already 
service-connected residuals of a left knee fracture.

In accordance with his request in his February 2004 
substantive appeal (VA Form 9), the veteran was scheduled for 
a videoconference hearing before a Veterans Law Judge (VLJ) 
of the Board, in February 2006.  However, he did not appear 
for this hearing and did not explain or justify his absence 
or request to reschedule the hearing.  So the Board deems his 
hearing request withdrawn.  See 38 C.F.R. § 20.702(d) (2005).

As discussed below, the Board will grant the veteran's claim 
for service connection for the residuals of a right shoulder 
injury, with a torn rotator cuff.  With regard to the claim 
remaining, however, for service connection for the residuals 
of a right biceps injury, this issue must be remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.  VA will notify 
the veteran if further action is required on his part 
concerning the latter claim.

The Board also notes that, through his February 2004 
substantive appeal, the veteran raised the additional issue 
of his entitlement to a higher disability rating for his 
service- connected residuals of a left knee fracture (at 
present, evaluated at the 20-percent level).  This additional 
claim, however, is not currently before the Board.  
38 C.F.R. § 20.200 (2005).  So it is referred to the RO for 
appropriate development and consideration.



FINDING OF FACT

After VA examination of the veteran in October 2002, the 
diagnosis was residuals of a right shoulder injury, with torn 
rotator cuff and degenerative arthritis; the examining 
physician expressed the opinion that the diagnosed conditions 
were at least as likely as not due to the veteran's service-
connected left knee disorder, in particular, to locking of 
the knee joint which, in turn, led to a December 2000 fall 
causing trauma to the right shoulder.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the residuals of 
the veteran's right shoulder injury, with torn rotator cuff, 
are proximately due to or the result of his service-connected 
residuals of a left knee fracture.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).

The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that it would aid in substantiating the claim.  
The VCAA also requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform them of which portion of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The Board's grant of service connection for the residuals of 
a right shoulder injury, with torn rotator cuff, represents a 
full grant of the benefit sought on appeal as to this issue.  
Hence, there is no need to discuss whether there has been 
compliance with the VCAA because, even if there has not been, 
this is merely inconsequential and, therefore, at most only 
harmless error.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  See, too, Mayfield v. Nicholson, 19 Vet. App. 103 
(2004).

Furthermore, there is likewise no need for consideration of 
whether there has been sufficient VCAA notice to comply with 
the recent decision of the U. S. Court of Appeals for 
Veterans Claims (Court) in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (Vet. App. March 6, 2003).  In this recent precedent 
case, the Court addressed the applicability of the VCAA to 
situations, as here, where the veteran has filed a claim for 
service connection which the Board has decided to grant.  
According to the Dingess/Hartman holding, VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
And as previously defined by the courts, those five elements 
are:  (1) veteran's status; (2) existence of a disability; 
(3) connection between military service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for 
"service connection," VA must review the information and 
evidence presented with the claim and provide the veteran 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  The 
Dingess/Hartman holding went on to indicate this includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this particular case at hand, however, although the 
October 2002 VCAA notice letter that was sent to the veteran 
did not address either the degree of disability or effective 
date of the disability, once the file is returned to the RO 
to effectuate the award of service connection in this 
decision, the RO, in turn, will then have the opportunity to 
also address any notice defect regarding these additional 
elements.  Hence, any current defect in this regard also is 
merely harmless error.  Bernard v. Brown, 4 Vet. App. 384 
(1993) (if the Board addresses an issue not first considered 
by the RO, the Board must discuss whether this is prejudicial 
to the veteran).

Governing Laws, Regulations and Legal Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

Medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

The medical evidence pertaining to the veteran's recent 
evaluation and treatment for one or more conditions of the 
musculoskeletal system is inclusive of records that indicate 
a right shoulder disability since at least early-2001.  The 
claimed condition was initially shown in an April 2001 
private clinical evaluation that revealed right shoulder 
impingement and clavicle tear, and for which he underwent 
arthroscopic surgery during the following month.  On VA 
examination of the joints in October 2002, the diagnosis was 
residuals of a right shoulder injury, status-post 
arthroscopic surgery to this shoulder with a torn rotator 
cuff.  The physician also noted the presence of degenerative 
arthritis.  Since the existence of the current claimed 
disability is established based upon the evidence of record, 
the determinative question is whether this disability may be 
attributed on a secondary basis to his already service-
connected residuals of a left knee injury, which alleges was 
the condition contributing to the onset of the right shoulder 
disorder.  

Upon review of the objective findings that address the origin 
of the veteran's right shoulder pathology, the weight of the 
evidence is favorable to his claim, in particular, with 
consideration of the October 2002 VA examiner's opinion that 
the veteran's left knee disorder led to the development of 
the disability claimed.  The veteran's alleged basis for the 
secondary service connection claim, and which the October 
2002 physician ultimately deemed to be plausible as to the 
matter of etiology (as discussed further below), was that he 
had a propensity towards knee locking and instability which, 
in turn, contributed to a then recent fall in December 2000 
- leading to an injury in the area of the right upper 
extremity.  


Because the statement as to a recent fall represents an 
allegation that is factual in nature, rather than a medical 
determination, he is thus competent to assert that such an 
incident occurred.  See e.g., Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There must still be competent evidence from a 
medical professional, however, to show that event resulted in 
a right shoulder injury, which furthermore caused the 
specific disability claimed.  All things considered 
concerning this, the evidence tends to establish this is 
indeed the situation that occurred.

In the report of the veteran's October 2002 examination, 
following the diagnosis noted therein as to a right shoulder 
disability, the examining physician concluded that it was at 
least as likely as not that the veteran's injuries were due 
to the service-connected left knee condition, with knee 
locking resulting in a fall and causing right shoulder 
trauma.  In providing this opinion, the examiner confirmed 
his review of both the veteran's reported medical history and 
the documented history in the claims file, including the 
April 2001 initial evaluation for a rotator cuff tear, 
and subsequent surgical intervention a few months thereafter.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Black v. 
Brown, 5 Vet. App. 177, 180 (1993) (factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  

Additionally, a review of other documentation from the 
record, independent of that noted above, shows that on VA 
examination in November 1997 for his left knee the veteran 
reported there was catching in this knee and had a concern 
for falling.  And again in February 2000 he stated the knee 
would often give way.  There is also no specific indication 
of any right shoulder disorder prior to early-2001.  
Consequently, the general history as to his knee condition 
appears consistent with the October 2002 examiner's opinion 
and further substantiates this opinion.  Affording the 
veteran the benefit of the doubt (see 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 3.102), including as to substantiation of the 
cause of the trauma to his right shoulder region, there is a 
definitive link that has been established between 
the symptoms of his service-connected left knee disorder and 
the resulting right shoulder injury with current disability.

The Board is mindful there is also of record an opinion from 
a neurologist, on a contemporaneous VA examination, also in 
October 2002, addressing the separate disability of a right 
biceps injury - which states the veteran's muscle injury 
"may or may not" have been contributed to by the primary 
left knee injury sustained while in service.  This opinion 
solely addresses the claimed muscle (biceps) injury, 
and furthermore, to the extent this opinion would provide any 
conclusion as to the etiology of the veteran's current 
overall pathology in the right upper extremity (i.e., a 
muscle injury and/or orthopedic disability, due to the same 
December 2000 injury), it is essentially indeterminate and 
does not present an opposing viewpoint to the favorable 
medical opinion on the matter of etiology.  Bear in mind also 
that the neurologist's statement concerns a muscle injury in 
relation to the primary knee injury in service, although not 
specifically the December 2000 post-service injury, the basis 
for the present claim.

Accordingly, there is evidence of a present right shoulder 
condition which the record demonstrates is at least as likely 
as not the result of the veteran's already service-connected 
left knee disorder.  See Allen, 7 Vet. App. at 439; 38 C.F.R. 
§ 3.310(a).  Thus, the Board finds that the criteria for 
secondary service connection for the residuals of a right 
shoulder injury, with a torn rotator cuff, have been met.  
See 38 C.F.R. § 3.102.  See also Alemany, 9 Vet. App. at 519.


ORDER

The claim for service connection for the residuals of a right 
shoulder injury, with torn rotator cuff, secondary to the 
service-connected residuals of a left knee fracture, is 
granted.




REMAND

As mentioned, the VCAA became effective on November 9, 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

Moreover, as also alluded to, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, the 
Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim, including:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  

The veteran thus far has received an October 2002 VCAA notice 
letter from the RO pertaining to the legal requirements for 
establishing his claim for service connection for the 
residuals of a right biceps injury, secondary to the service-
connected residuals of his left knee fracture.  While this 
correspondence provided a general explanation of the duty to 
notify and assist under the VCAA and how that pertained to 
the claim for service connection, he has not yet received 
notice of the degree of disability and effective date 
elements of the claim remaining on appeal, consistent with 
the recent holding in Dingess/Hartman as referenced above.  
So he should be provided a supplemental notice letter that 
includes a discussion of these additional elements.  

More development of the evidence is also warranted, which 
would provide more conclusive information as to whether the 
veteran's right biceps injury claimed is causally related to 
his already service-connected left knee disability.  
As determined above, the Board has awarded service connection 
for residuals of a right shoulder injury primarily on the 
basis of the favorable opinion obtained through the October 
2002 examination of the joints.  But this opinion was limited 
to orthopedic manifestations and did not address a possible 
muscle injury.  Even while the opinion identified a 
connection between a December 2000 fall and subsequent 
pathology, further evidence is required linking a muscle 
injury to the same incident -- or alternatively, to the now 
service-connected right shoulder injury itself, to support 
service connection for a muscle injury on a secondary basis.  
See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.

The one physician's opinion concerning the diagnosis and 
medical history of the claimed muscle injury, that of the 
October 2002 VA neurologist (on a separate examination for a 
muscle disorder), resulted in the diagnosis of atrophy of the 
right biceps muscle, superior fibers, with hypertrophy of the 
remaining biceps fibers.  He then equivocally stated this 
disorder "may or may not" be attributable to the primary 
left knee injury the veteran sustained during his military 
service.  This finding, however, does not directly address 
the question of whether the veteran's muscle injury is 
related to his claimed fall as a post-service continuation of 
his knee disorder; the original knee injury in service would 
necessitate consideration only if service connection had been 
claimed on a direct incurrence basis; the veteran's claim, 
instead, is predicated on the notion of secondary service 
connection.  And inasmuch as service connection for residuals 
of a right shoulder injury has been awarded in this decision 
(itself due to the effects of the service-connected left knee 
disorder - the December 2000 fall specifically), this would 
also have a bearing upon the opinion as to etiology of a 
muscle injury in this same upper extremity.

Hence, on remand, a supplemental opinion should be obtained 
from the VA neurologist as to whether the veteran's diagnosed 
right biceps injury is etiologically related to his service-
connected left knee disorder, specifically with the 
associated December 2000 incident involving a fall from a 
locking left knee.  In the alternative, the VA neurologist 
should indicate whether the right biceps injury is otherwise 
causally related to the veteran's now service-connected 
residuals of a right shoulder injury (for which service 
connection has been awarded in this decision).  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).



Accordingly, the right biceps claim is REMANDED to the RO 
(via the AMC) for the following development and 
consideration:
	
1.	Prior to any further adjudication of 
the claim on appeal for service 
connection for the residuals of a right 
biceps injury, secondary to the 
service-connected residuals of a left 
knee fracture, send the veteran another 
VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  This correspondence 
must provide him notice as to any 
information, and any medical or lay 
evidence, not previously provided to VA 
that is necessary to substantiate this 
claim.  Also apprise him of the 
evidence he is responsible for 
obtaining and submitting, and the 
evidence VA will obtain on his behalf, 
and request that he submit any 
additional evidence in his possession 
that pertains to the claim.

Additionally, this correspondence, 
consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), must include 
an explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for this claim, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. 
App. Mar. 3, 2006).



2.	If possible, arrange for the 
neurologist who previously examined the 
veteran in October 2002 for a claimed 
muscle injury, to provide an addendum 
to that evaluation.  It is requested 
this physician again review the 
relevant evidence in this case, 
including the more recently received 
report of a VA examination of the 
joints, also dated in October 2002.  
The neurologist is then asked to 
provide an opinion as to whether it is 
at least as likely as not 
(i.e., 50 percent or greater 
probability) the veteran's currently 
diagnosed right biceps injury is 
related on a secondary basis to his 
service-connected left knee disorder - 
the December 2000 fall, in particular, 
from locking of his knee joint (i.e., 
whether the symptoms and effects of his 
left knee injury caused or permanently 
exacerbated the right biceps injury).  
The examiner should also address 
whether the right biceps injury is 
otherwise medically related to the 
veteran's service-connected residuals 
of a right shoulder injury (for which 
the Board has since granted service 
connection in this decision).  

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion instead from a physician 
equally qualified to make this 
determination.  (Note:  if the latter 
situation arises, this may require 
having the veteran reexamined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  
It is absolutely imperative that the VA 
examiner, whoever designated, has 
access to and reviews the claims 
folder, including a copy of this 
remand.  

3.	Review the claims file.  If any 
development is incomplete, including if 
the supplemental medical opinion or, if 
necessary, report of reexamination 
does not contain sufficient findings 
responsive to the questions posed, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

4.	Then readjudicate the veteran's claim 
for service connection for the 
residuals of a right biceps injury, 
secondary to the service-connected 
residuals of a left knee fracture, in 
light of the additional evidence 
obtained.  If this claim is not granted 
to his satisfaction, prepare a 
supplemental statement of the case 
(SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning the case to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).






______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


